Citation Nr: 1221874	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a disorder claimed as multiple food allergies.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Martina Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO/AMC action for the claim on appeal is warranted. A remand for a VA examination is required before this matter is ready for final adjudication by the Board.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) recognized in 38 C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining whether a VA examination or opinion is warranted to address a claim for service connection. The Court stressed that the criteria for obtaining a VA examination is a low threshold. As there is medical evidence of multiple food allergies, and the Veteran described continuing symptoms from active service forward, the Board finds that a VA examination, that includes a medical opinion regarding whether the Veteran's current disorder, claimed as food allergies, arose during service or is due to active service, is warranted. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The only service treatment records in the claims file are from the Veteran's service entrance and discharge examinations. He describes receiving treatment for his claimed conditions during active service. The Veteran reported no history of food allergies prior to active service. He reported experiencing diarrhea, shortness of breath, and wheezing following mess hall and c-ration meals, which may suggest that the Veteran experienced symptoms of food allergies or another disorder during active service. The RO/AMC must attempt to obtain all of the Veteran's service treatment records for the Board to render an informed decision with regard to these issues. 38 U.S.C.A. § 5103A(c)(1).

Additionally, the RO/AMC must seek to obtain any additional relevant records of post-service treatment. 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Contact all necessary sources to obtain the Veteran's COMPLETE service treatment records.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for symptoms of his claimed food allergy condition during the period from September 1978 to the present. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Once all available relevant medical records have been received, associate these records with the claims folder and arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran's claimed food allergy condition began during service or is related to any incident of service. 

The following considerations will govern the examination:

* The claims folder, including all relevant medical records, and a copy of this remand must be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* The VA examiner must review reports of any subsequently received records of private medical examination.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

* The examiner must take a detailed history from the Veteran regarding his pre-service, in-service, and post-service claimed food allergy condition. Additionally, the examiner must ask the Veteran to describe any symptoms of food allergies that arose during active service. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

* The VA examiner must provide a diagnosis for all food allergy conditions or other gastrointestinal disorders identified. Additionally, the examiner should opine as to whether any food allergy condition or gastrointestintal disorder identified occurred during service or is otherwise related to the Veteran's active military service.

* The examiner must indicate whether any current food allergy condition or gastrointestinal disorder existed prior to service and if so, whether it was permanently worsened by service. 

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the purpose of the examination-whether the Veteran has a current food allergy condition or gastrointestinal disorder that began during service or is related to any incident of service.

* The examiner must provide a FULLY REASONED explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issue on appeal. 

If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


